

116 HR 4743 IH: Employment Services and Jobs Parity Act of 2019
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4743IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Mr. Sablan (for himself and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Wagner-Peyser Act to include the Commonwealth of the Northern Mariana Islands and
			 American Samoa, and for other purposes.
	
 1.Short titleThis Act may be cited as the Employment Services and Jobs Parity Act of 2019. 2.Inclusion of Commonwealth of the Northern Mariana Islands and American SamoaThe Wagner-Peyser Act is amended—
 (1)in section 2(5) (29 U.S.C. 49a(5)), by inserting the Commonwealth of the Northern Mariana Islands, American Samoa, after Guam,; (2)in section 5(b)(1) (29 U.S.C. 49d(b)(1)), by inserting the Commonwealth of the Northern Mariana Islands, and American Samoa, after Guam,;
 (3)in section 6(a) (29 U.S.C. 49e(a))— (A)by inserting , the Commonwealth of the Northern Mariana Islands, and American Samoa after except for Guam;
 (B)by striking allot to Guam and inserting the following:  allot to—(1)Guam; (C)by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following:  (2)the Commonwealth of the Northern Mariana Islands and American Samoa an amount which, in relation to the total amount available for the fiscal year, is equal to the allotment percentage that Guam received of amounts available under this Act in fiscal year 1983.; and
 (4)in section 6(b)(1) (29 U.S.C. 49e(b)(1)), in the matter following subparagraph (B), by inserting , the Commonwealth of the Northern Mariana Islands, American Samoa, after does not include Guam. 